Citation Nr: 1132971	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  05-17 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service-connected knee disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1986 to March 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. 

In May 2007, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of the hearing has been made part of the claims file.


FINDING OF FACT

The Veteran's low back disability is as likely as not aggravated by his service-connected knee disabilities.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for establishing service connection for a low back disability, as secondary to (aggravated by) the service-connected knee disabilities, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Since the Board is granting in full the benefit sought on appeal, a discussion of VA's duties to notify and assist is not necessary because any defect, if one exists, with respect to either the duty to notify or the duty to assist must be considered harmless.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The Veteran contends that his service-connected knee disabilities have caused him to develop a back disability.  The Veteran stated that even though his knees started to aggravate his back while he was still in service, he did not seek treatment for his back until after service.  He testified that he has never had trauma to his back.  He further testified that his weight had increased in service because of restricted activities due to his knee and back disabilities.  And that, he had difficulty with his back prior to his weight gain in service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for arthritis, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b) (2007); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Service treatment records reflect no abnormalities of the back upon enlistment, albeit, the Veteran noted a history of broken bones/finger and sprained ankle.  (See September 1985 Report of Medical History).  In March 1989, he was evaluated for complaints of low back pain.  A June 1993 separation physical examination did not mention problems with legs, knees, or lower back.  The Veteran weighed 220 pounds at that time.

In a January 1997 private examination, the physician found that the Veteran had no antalgic gait.  

On June 1999 VA examination, the VA examiner noted that the Veteran's gate was "100% normal."  

In March 2002, the Veteran was afforded a VA examination that was not specifically related to the low back.  However, the examiner provided an opinion regarding the Veteran's knees that was based on a finding that the Veteran favored his right knee. 

In letters dated in September 2004 and April 2005, a private medical doctor opined that it was at least as likely as not that the Veteran's chronic low back pain resulted from degenerative disk disease and degenerative joint disease, both which were secondary to his bilateral knee disabilities.  He opined that the Veteran's service-connected left knee injury and subsequent favoring of this extremity led to arthritic changes developing in the right knee.  He continued that the favoring of the lower extremity and subsequent unequal weight bearing on the right lower extremity would definitely be a contributing factor to the development of chronic low back pain.

In the October 2004 VA examination, the examiner observed that the Veteran's gait walking to the exam room was normal.  The physician opined that there was no limp, therefore, this was not a case of one knee causing a problem in the other knee due to gait abnormalities.  Notably, the examiner did not have the claims file available for review or to consider when rendering the opinion.  

In a July 2005 addendum to the October 2004 VA examination, the VA physician noted that he was asked to do another examination to determine whether the Veteran's back disability was due to his patellofemoral knee disabilities.  The examiner highlighted the private medical opinion of record that the back disability was related to his knee disabilities due to the Veteran's unequal weight bearing, but then noted the multiple occasions on which the Veteran was found to have a normal gait.  He then opined that it would be far more likely a degenerative disk condition of the lumbar spine would be due to the Veteran's body mass index (BMI) of 41.2, than a gait abnormality that was only visible to one physician.  He directed the RO to consider referring the claim to another site for an opinion.  

Notably, a July 2005 report of contact indicates that the physician who conducted the October 2004 VA examination that found there was no limp had also signed off on the March 2002 VA examination in which the examiner found that the Veteran did favor one leg over the other.  The conflict between the two opinions was noted.

On March 2006 VA examination, the examiner evaluated whether the Veteran's back disability was secondary to his service-connected knee disabilities.  The physician did not have access to the Veteran's claims file, but reported that information was provided that the Veteran had degenerative disk disease and degenerative joint disease of the back.  X-rays of the lumbar spine, however, were read as normal.  She opined that it was less likely as not that the back condition was due to his service-connected knee condition since his gait was symmetric with equal weight bearing.  She found that it was far more probable that his morbid obesity was contributing or causing the back disability.

The Veteran underwent a further VA examination in September 2009.  After review of the claims file, the diagnosed the Veteran with status post-herniation of L4-L5 on the left.  However, the VA examiner did not provide a detailed opinion as to the etiology of the disability.  Rather, he stated "[t]here is no documentation of an abnormal gait in [the Veteran's] medical records and his gait was normal upon examination.

In light of the VA examinations contradictory findings regarding the etiology of his back disorder (an abnormal gait due to his service-connected disabilities vs. obesity), the Board sought a specialist opinion.  After review of the claims file, the specialist concluded that the Veteran's "lower back concern was at least as likely to be the result of obesity as it is to be the result of a gait abnormality that has not been specifically documented by any examiner in the patient's medical record."  

The specialist further stated that the Veteran's documented obesity was the majority contributor (more than 50 percent).  The Veteran had no substantiated gait abnormality.  There was no direct justification in the medical record that he had a direct link between his knees and back.  While this may or may not be the case, the individual physician whom made this claim in the record provided no substantiation of why this was the case.  The Veteran may have a link that was unsubstantiated.  However, the medical record and the medical literature do not substantiate a link between the two conditions.  The specialist also stated that he could not provide a percentage for a claim that was not substantiated ("documentation merit < 10 %").  

He further stated that review of the medical record indicates that the Veteran was separated from the Department of the Army for failure to meet Army weight control standards.  At the time of his discharge, his self-reported weight was 220 pounds.  The specialist noted that the Veteran's records documented obesity that increased since his discharge from service.  

The specialist noted that significant medical comorbidities that were associated with being overweight were documented in the Veteran's medical history included: hypertension, elevated triglycerides, and type II diabetes mellitus.  The specialist cited to articles that showed an association between obesity and low back and knee disabilities.

He stated that based on his review of the medical record, he concluded that obesity was a significant factor in the Veteran's development and progression of knee and low back problems.  While low back pain may be causally attributed to gait abnormalities (e.g., uncorrected major limb length discrepancy causing pelvic obliquity and abnormal spino-pelvic mechanics), these have not been substantiated by any examiner directly in the Veteran's medical record.

He further stated that the September 2004 VA examiner provided a solitary, minority opinion on behalf of the Veteran.  He cited the Veteran's medical diagnoses without a detailed narrative of his evaluation findings, radiographic interpretation, assessment or treatment plan.  The September 2004 VA examiner noted that there were range of motion deficits in the lumbar spine; however, did not present documentation of the examination findings (as would be appropriate to determine the level of disability).  It was further noted that while obesity was also an appropriate medical diagnosis; it was not discussed by the September 2004 VA examiner has a contributing factor (either with or without qualification).

It was further noted that knee pain and low back pain were among the most common musculoskeletal concerns noted by Veterans, regardless of contributory factors.  There were among the five most common conditions associated with medical separation from military service.  Attribution to a service connected disability was most easy to establish when there was documentation in the medical record prior to military separation.  A service connected knee condition was given to the Veteran for a knee that had documented symptoms while on active duty-but, this was given several years after his administrative separation for weight control problems.  

The specialist further stated that benefits were extended to his contra lateral knee, to his benefit, on the basis of an expressed medical opinion that changes in gait were likely to be related to the development of contra lateral arthritis.  While the opinion may be justified, there was no specific literature or medical teaching that clearly supported the position.  

The specialist noted that attribution to a service-connected disability can be better established when there was documentation in the medical record prior to military separation.  A service-connected knee condition was given to the Veteran for a knee that had documented symptoms while on active duty-but, this was given several years after his administrative separation for weight control problems.  He noted that the other knee was service connected on the basis of a medical opinion that related the change in gait to the development of contra lateral arthritis.  He stated that there was no specific literature or medical teaching that clearly supported this position.  The Veteran's obesity combined with the relatively high-demand labor that he performed in his initial years following military separation was also likely and consistent with medical literature.

The record is conflicting with regard to whether the Veteran had gait abnormality.  The private medical physician found unequal weight bearing and a VA examiner indicated the Veteran favored one leg over the other.  On the other hand, Other VA examiners found no evidence of an abnormal gait at the time of their examinations.  The VHA specialist essentially opined that the low back disorder was as likely to have been contributed by the Veteran's weight as a gait abnormality, although he found no medical documentation of an abnormality in the medical records.

The Veteran is competent to attest to onset of back pain and other symptomatology related to his back pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Here, the Board finds the Veteran's statements regarding his symptomatology competent, plausible, credible, and of probative value.  

Given the medical opinions of record and the Veteran's assertions regarding his symptoms, the evidence is essentially in equipoise as to the etiology of his low back disorder in terms of its relation to the service-connected bilateral knee disorder.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim as to the theory of direct service connection.  The Veteran, however, is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence (i.e., where the evidence supports the claim or is in relative equipoise, the appellant prevails).  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Accordingly, the benefit-of-the-doubt is resolved in the Veteran's favor.


ORDER

Service connection for a back disability, to include as secondary to service-connected knee disabilities, is granted.


____________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


